          Case 4:20-cr-00193-BSM Document 2 Filed 07/07/20 Page 1 of 1
                                                                                           FIL.ED
                                                                                        u.s o,sr
                                                                                    EASTERN o,sr'UCT COURT
                                                                                                  ICT ARKANSAS

                                                                                          JUL O7 2020
                          IN THE UNITED STATES DISTRICT COURT                  JAMEsw'k'
                             EASTERN DISTRICT OF ARKANSAS                      By:  -                   K,CLERK
                                    CENTRAL DIVISION

UNITED STATES OF AMERICA                      )
                                              )
vs.                                           )       No.4:20CR ~      lq ~ SS..M
                                              )
GANELL TUBBS                                  )       Title 18, U.S.C. §1014
                                              )       Title 18, U.S.C. §1344
                                              )       Title 18, U.S.C. §1957


                              MOTION TO SEAL INDICTMENT

       Pursuant to Federal Rule of Criminal Procedure 6(e)(4), and in order to prevent flight of

the defendant prior to arrest and to protect officers executing the arrest warrant, the United States

requests that the above-styled indictment be sealed until the defendant is in custody or has been

released pending trial.

                                              CODY HILAND

                                              Unit'~l~
                                              B~ATRICK HARRIS
                                              AR Bar # 85069
                                              Senior Litigation Counsel
                                              P.O. Box 1229
                                              Little Rock, AR 72203
                                              501-340-2600
                                              Pat.harris@usdoj.gov

                                             ORDER

       Pursuant to the above request, the indictment in this matter shall be sealed until the

defendant is in custody or has been released pending trial.




                                                        STATEs MAG~IPC!!i
